IN THE SUPREME COURT OF PENNSYLVANIA
                             WESTERN DISTRICT


FRED PAUL POLESKY, JR. AND                     :   No. 368 WAL 2021
GABRIELLA POLESKY,                             :
                                               :
                    Petitioners                :   Petition for Allowance of Appeal
                                               :   from the Order of the
                                               :   Commonwealth Court
             v.                                :
                                               :
                                               :
COMMONWEALTH OF PENNSYLVANIA                   :
DEPARTMENT OF TRANSPORTATION                   :
AMD GENE SMITH,                                :
                                               :
                    Respondents                :


                                       ORDER



PER CURIAM

     AND NOW, this 17th day of May, 2022, the Petition for Allowance of Appeal is

DENIED.

     Justice Brobson did not participate in the consideration or decision of this matter.